Per Curiam.

Today, in Balyint v. Arkansas Best Freight System, Inc. (1958), 18 Ohio St. 3d 126, we held at page 130:
*139“[A]n employee of a self-insured employer may maintain a cause of action against the employer for the intentional and wrongful termination of workers’ compensation payments.”
We also stated in Balyint, supra, at 130, that:
“* * * [T]o the extent that appellees’ present common-law action overlaps a claim under R.C. 4123.90, appellees are free to select the remedy best calculated to afford the greatest recovery. The expiration of the statute of limitations set forth in R.C. 4123.90 is, therefore, inconsequential.” (Footnote omitted.)
Having rejected the same argument advanced by appellee herein as that advanced in Balyint, supra, this court hereby reverses the judgment of the court of appeals and remands the cause to the trial court for further proceedings.

Judgment reversed and cause remanded.

Celebrezze, C.J., Sweeney, C. Brown and Douglas, JJ., concur.
C. Brown and Douglas, JJ., separately concur.
Locher, Holmes and Wright, JJ., separately dissent.